EXHIBIT 16.1 November 7, 2011 U.S. Securities and Exchange Commission Office of the Chief Accountant 100 F. Street, NE Washington, DC 20549 RE:Lightlake Therapeutics, Inc. Ladies and Gentlemen: We have read the statements of Lightlake Therapeutics, Inc. pertaining to our Firm included under Item 4.01 of Form 8-K/A dated August 29, 2011 and agree with such statements as they pertain to our Firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, /s/PS STEPHENSON & CO., P.C. PS Stephenson & Co., P.C. Wharton, Texas
